UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-11102 OCEAN BIO-CHEM, INC. (Exact name of registrant as specified in its charter Florida 59-1564329 (State Or Other Jurisdiction Of Incorporation Or Organization) (I.R.S. Employer Identification No.) 4 FORT LAUDERDALE, FLORIDA33314 (Address of principal executive offices) 954-587-6280 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.x Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox At March 28, 2011, 7,853,613 shares of the registrant’s voting Common Stock were outstanding.The aggregate market value of the Common Stock held by non-affiliates of the registrant at March 28, 2011 was approximately $8,643,542, based on the closing price of the Common Stock as reported by NASDAQ on such date.For purposes of the making this computation only, all executive officers, directors and beneficial owners of more than fivepercent of the registrant's Common Stock of the registrant are deemed to be affiliates. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive proxy statement, which will be filed not later than April30, 2011, are incorporated by reference in PartIII of this report. OCEAN BIO-CHEM, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 PART II Item 5. Market for Registrant’s Common Equity and Related Shareholder Matters and Issuer Purchases Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 17 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accounting Fees and Services 19 PART IV Item 15. Exhibits, Financial Statements Schedules 19 Ex - 3.1 Ex - 3.2 Ex - 10.17 Ex - 10.18 Ex - 10.19 Table of Contents Forward-looking Statements: Certain statements contained in this Annual Report on Form 10-K, including without limitation expectations as to future sales and operating results, constitute forward-looking statements.For this purpose, any statements contained in this report that are not statements of historical fact may be deemed forward-looking statements.Without limiting the generality of the foregoing, words such as "believe," "may," "will," "expect," "anticipate," "intend," "could" including the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements.These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Factors that may affect these results include, but are not limited to, the highly competitive nature of our industry, reliance on certain key customers, changes in consumer demand for marine, recreational vehicle and automotive products, advertising and promotional efforts, exposure to market risks for changes in interest rates and in foreign exchange rates, and other factors. 2 / 48 Table of Contents PART I Item 1. Business General: We are principally engaged in the manufacturing, marketing and distribution of a broad line of appearance and maintenance products for boats, recreational vehicles, automobiles and home care under the Starbrite® and other trademarks within the United States of America and Canada.In addition, we produce private label formulations of many of our products for various customers and provide custom blending and packaging services of these and other products.Unless, the context indicates otherwise, we sometimes refer to Ocean Bio-Chem, Inc. and its consolidated subsidiaries as “the Company," "we" or "our.” Ocean Bio-Chem, Inc. was organized in 1973 under the laws of the state of Florida. On May 10, 2010, the Company announced the formation of OdorStar Technology LLC (OST), a joint venture between the Company andBBL Distributors, LLC. OST owns patents that relate to a formula and delivery system, for use with products containing Chlorine Dioxide, designed to safely prevent and eliminate all types of odors relating to mold, mildew, and other sources of unpleasant odors. The Company and BBL Distributors LLC share equally in profits or losses from OST. Because the Company manages OST, it has consolidated OST's as part of its financial statements. Products: The products that we manufacture and market include the following: Marine:Our marine line consists of polishes, cleaners, protectants and waxes of various formulations under the Star brite® brand name, enzyme fuel treatment under the StarTron® brand name, and private label products.The Marine line also includes motor oils, boat washes, vinyl cleaners, protectants, teak cleaners, teak oils, bilge cleaners, hull cleaners, silicone sealants, polyurethane sealants, polysulfide sealants, gasket materials, lubricants, antifouling additives and anti-freeze coolants.In addition, we manufacture a line of brushes, poles and tie-downs and other related marine accessories. Automotive:We manufacture a line of automotive products under the Star brite® brand name and enzyme fuel treatments for both diesel and gas engines under the StarTron® brand name.The automotive line includes hydraulic, gear and motor oils, and related items.In addition, we produce anti-freeze and windshield washes in varying formulations, both under the Star brite® brand as well as under private labels for customers.We also produce a line of automotive polishes, cleaners and associated appearance items. Recreational Vehicle/Power Sports:We also market StarTron® fuel treatment to the recreationalvehicle market, including snow mobiles, all terrain vehicles and motorcycles.Power Sports enthusiasts have found StarTron® a viable solution to a number of problems associated with E-10 fuel, which is fuel containing ethanol.Other recreational vehicle products include cleaners, polishes, detergents, fabric cleaners and protectors, silicone sealants, water proofers, gasket materials, degreasers, vinyl cleaners, protectors, toilet treatment fluids and anti-freeze coolants. 3 / 48 Table of Contents Contract Filling and Blow Molded Bottles:We blend and package a variety of chemical formulations to our customers’ specifications.In addition, we manufacture for sale to various customers assorted styles of both PVC and HDPE blow molded bottles. Mold/Mildew Odor Control:We manufacture a variety of products that prevent and eliminate all types of mold, mildew, and other unpleasant odors, through our patented delivery system.Our odor control products are effective for homes, automobiles, boats, and recreational vehicles. Although our products are utilized for different types of vehicles, boats, and home care, we believe our operations constitute one industry segment. Manufacturing:We produce the majority of our products at the manufacturing facilities of our subsidiary, Kinpak, Inc. ("Kinpak"), in Montgomery, Alabama.In addition, we contract with various unaffiliated companies located in the northeastern and mid-western areas of the country to manufacture our other products, which are manufactured to our specifications using our provided formulas.Each third party packager enters into a confidentiality agreement with us. We purchase raw materials from a wide variety of suppliers; all raw materials used in manufacturing are readily available from other sources.We design our own packaging and supply our outside manufacturers with the appropriate design or packaging.We believe that our internal manufacturing capacity and our arrangements with our current outside manufacturers are adequate for our present needs. In the event that arrangements with any third-party manufacturer are discontinued, we believe that we will be able to locate substitute manufacturing facilities without a substantial adverse effect on our manufacturing and distribution. Marketing:Our products are sold through national retailers such as Wal-mart, West Marine and Bass Pro Shops.We also sell to national and regional distributors who in turn sell our products to specialized retail outlets for that specific market.Currently we have one customer to whom sales exceeded 10% of consolidated net revenues for the year ended December 31, 2010.Sales to our five largest customers for the year ended December 31, 2010, amounted to approximately 58% of consolidated net revenues and outstanding accounts receivable balances due to us at December 31, 2010 from our five largest customers aggregated approximately 40% of consolidated trade receivables. We market our products through internal salesmen and approximately 125 sales representatives who work on an independent contractor commission basis.Our personnel also participate in sales presentations and trade shows.In addition, we market our brands and products through advertising campaigns in national magazines, TV advertising and product catalogs.Our products are distributed primarily from our manufacturing and distribution facility in Alabama.Since 2008, the Company participates in a vendor managed inventory program with one major customer. 4 / 48 Table of Contents In 1981, we purchased, from PeterG.Dornau and Arthur Spector, the co-founders of the Company, rights to the Starbrite® trademark and related products for the UnitedStates and Canada, and Mr. Dornau our Chief Executive Officer, has retained rights to these assets with respect to all other geographic areas.Accordingly, products that we manufacture are sold outside of the UnitedStates and Canada by two distribution companies owned by our Chief Executive Officer.If these two companies were deemed to be a single customer, they would have constituted our fourth largest customer in 2010.See Note 8 to the consolidated financial statements included in this report for additional information. Backlog, seasonality, and selling terms: We had no significant backlog of orders as of December 31, 2010.We do not give customers the absolute right to return product.The majority of our products is non-seasonal and is sold throughout the year.Normal trade terms offered to credit customers range from 30 to 60 days.However, at times special dating and/or discount arrangements are offered as purchasing incentives to customers.Such programs do not materially affect normal margins. Competition: Competition with respect to our principal product lines is described below:With respect to each of our product lines, the principal elements of competition are brand recognition, price, service and the ability to deliver products on a timely basis. Marine:We have several national and regional competitors in the marine marketplace.In the opinion of management, no one or few competitors holds a dominant market share.We believe that we can increase or maintain our market share through our present methods of advertising and distribution. Automotive:There are a large number of companies, both national and regional, that compete with us.Many are more established and have greater financial resources than we do.While our market share is small, the total market size is substantial.We believe that we have established a reasonable market share through our present methods of advertising and distribution, considering the large size of this market. Recreational Vehicle:In this market, we compete with national and regional competitors.In the opinion of management, no one or few competitors have a dominant market share.We believe that we can increase or maintain our market share by utilizing similar methods as those employed in the marine market. Trademarks:We have obtained registered trademarks for Star brite®, StarTron® and other trade names used on our products.We view our trademarks as significant assets because they provide product recognition.We believe that our intellectual property is significantly protected, but there are no assurances that these rights can be successfully asserted in the future or will not be invalidated, circumvented or challenged. 5 / 48 Table of Contents Patents:In 2010, the Company acquired an interest in patents held by its 50% owned joint venture, Odorstar Technology, LLC.The patents relate to a formula and delivery system, for use with products containing Chlorine Dioxide (ClO2), designed to safely prevent and eliminate all types of odors relating to mold, mildew, and other unpleasant odors. New Product Development:We continue to develop specialized products for the marine, automotive, and recreational vehicle marketplace.Expenditures for new product development have not been significant and are charged to operations in the year incurred. Environmental Costs:We endeavor to comply with applicable regulatory mandates on environmental issues.Under a consent agreement and final order filed with the U.S. Environmental Protection Agency that became effective on January19, 2011, Kinpak agreed to resolve alleged reporting violations by payment of a civil penalty of $110,000, which will be paid in installments through January 2012.The proceeding related solely to filing violations.See Item3, "Legal Proceedings" below for additional information.The Company is now current with all EPA administrative filing requirements. Personnel:At December 31, 2010, we had 103 full-time employees.The following table provides information regarding personnel working for the Company and its subsidiaries at December 31, 2010: Location Description Full-time Employees Fort Lauderdale, Florida Administrative 23 Fort Lauderdale, Florida Manufacturing and distribution 7 Montgomery, Alabama Manufacturing and distribution 73 Item 1A.Risk Factors If we do not compete effectively, our business will suffer. We confront aggressive competition in the sale of our appearance and maintenance products.In each of our principal marine, automotive and recreational vehicle product lines, we compete with a number of national and regional competitors.Competition in automotive market is particularly intense, with many national and regional companies marketing competitive products.Many of our competitors in the automotive market are more established and have greater financial resources than we do.Our inability to successfully compete in our principal markets would harm our business. 6 / 48 Table of Contents Economic conditions can adversely affect our business. We are subject to risks arising from adverse changes in general domestic and global economic conditions, including recession or economic slowdown and disruption of credit markets.One of our major customers filed for bankruptcy in 2009, and while we have received most of theamount due from the customer, we cannot assure that the ability of other companies to satisfy obligations due to us will not be adversely affected.In addition, adverse economic conditions in recent years have adversely affected discretionary spending, which can have an indirect adverse affect on our product lines, particularly those directed to the marine and recreational vehicle markets.A further decline in economic conditions could have an adverse affect on our net sales and results of operations. Failure to effectively utilize or successfully assert intellectual property rights could materially adversely affect our competitiveness. We rely on trademarks and trade names in connection with our products, the most significant of which are Starbrite® and StarTron®.Our Odorstar Technology, LLC joint venture also owns patents we consider important to our business.We rely on trademark, trade secret, patent and copyright laws to protect our intellectual property rights.We cannot be sure that these intellectual property rights will be effectively utilized or, if necessary, successfully asserted.There is a risk that we will not be able to obtain and perfect our own intellectual property rights, or, where appropriate, license from others intellectual property rights necessary to support new product introductions.Even if we obtain these rights, we cannot be sure that they will not be invalidated, circumvented or challenged in the future.Our failure to perfect or successfully assert intellectual property rights could make us less competitive and could have a material adverse affect on our business, operating results and financial condition. Environmental matters may cause potential liability risks. We must comply with various environmental laws and regulations in connection with our operations, including those relating to the handling and disposal of hazardous wastes and the remediation of contamination associated with the use and disposal of hazardous substances.A release of such substances due to accident or intentional act could result in substantial liability to governmental authorities or to third parties.In addition, we are subject to reporting requirements with respect to certain materials we use in our manufacturing operations.In January 2011, Kinpak, which owns our manufacturing facility in Montgomery, Alabama, became subject to a consent agreement and final order with the UnitedStates Environmental Protection Agency relating to its alleged failure to complete and submit certain required forms with respect to toxic and hazardous chemicals used at its facilities.Under the consent agreement and final order, Kinpak agreed to pay a civil penalty of $110,000.It is possible that we could become subject to additional environmental liabilities in the future that could have a material adverse affect on our results of operations or financial condition. Our variable rate indebtedness exposes us to risks related to interest rate fluctuation. We carry a meaningful amount of indebtedness that is subject to fluctuating interest rates.In particular, interest rates under currently outstanding industrial revenue bonds used to finance plant expansion and acquisition of equipment at Kinpak's facilities are reset weekly.The aggregate outstanding principal amount of the bonds was $2,905,000 and $2,450,000 at December31, 2010 and March31, 2011, respectively.Interest rates on these obligations are reset weekly.During the years ended December 31, 2010 and 2009, interest rates per annum ranged between 2.0% and 4.0%, and 2.5% and 5%, respectively.If interest rates were to increase significantly, our cash flow and results of operations would be adversely affected. 7 / 48 Table of Contents Our Chief Executive Officer and majority shareholder controls us, and his interest may conflict with or differ from the Company's interests. PeterG.Dornau, our Chief Executive Officer owns approximately 58% of our Common Stock.As a result, Mr.Dornau has the power to elect all of our directors and effectively has the ability to prevent any transaction that requires the approval of our Board of Directors and our shareholders.In addition, Mr.Dornau owns two companies that do business with the Company.Transactions with these affiliated companies made in the ordinary course of business were not made on substantially the same terms and conditions as those prevailing at the same time for comparable transactions with other customers. Management believes that the sales transactions did not involve more than normal credit risk or present other unfavorable features Trading in our Common Stock has been limited, and our stock price could potentially be subject to substantial fluctuations. Our common stock is listed on the NASDAQ Capital Market, but trading in our stock has been limited.Our stock price could be affected substantially by a relatively modest volume of transactions. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties Our executive offices and warehouse located in Fort Lauderdale, Florida are held under a lease with an entity controlled by our Chief Executive Officer.The lease covers approximately 12,700 square feet of office, manufacturing, and warehouse space.See Note 9 to the consolidated financial statements included in this report for additional information. Our Alabama facility currently contains approximately 300,000 square feet of office, plant, and warehouse space located on 20 acres of land.We also lease a 1.5 acre docking facility on the Alabama River located approximately eleven miles from these facilities.The Alabama plant has undergone two separate expansions of 60,000 and 70,000 square feet in 1998 and 2002, respectively.We financed the facility's expansion and related equipment acquisition with Industrial Development Bonds issued through the city of Montgomery, AL.Our manufacturing facility and our manufacturing equipment serves as collateral to a financial institution, which issued letters of credit to secure the Company’s obligations under the municipal bonds. 8 / 48 Table of Contents Item 3. Legal Proceedings On January28, 2010, the Company received a notice from the U.S. Environmental Protection Agency (EPA) that it was not in compliance with certain reporting requirements under the Emergency Planning and Community Right-To-Know Act (EPCRA).Under a consent agreement and final order (CAFO) filed with Region 4 of the EPA that was signed by the Company on December23, 2010 and became effective on January19, 2011, the Company's subsidiary, Kinpak, Inc. agreed to resolve the alleged reporting violations.In the CAFO, the EPA alleged that Kinpak failed to submit, by July 1 of the required reporting year, toxic chemical release reporting forms for calendar years 2008, 2007 and 2006 to the EPA and the State of Alabama with respect to methanol and ethylene glycol usedat Kinpak's facilities.In addition, the EPA alleged that Kinpak failed to submit a completed emergency and hazardous chemical inventory form for ammonia in 2008 with authorities designated under the EPCRA by the March1, 2009 filing deadline.Under the CAFO, Kinpak agreed to pay a civil penalty $110,000 in equal monthly increments from February 2011 through January 2012.Kinpak is now in compliance with these filing requirements. 9 / 48 PART II Item 5. Market for the Registrant’s Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities The common stock of the Company is traded on the NASDAQ Capital Market under the symbol OBCI.A summary of the high and low sales prices during each quarter of 2010 and 2009 is presented below. Market Range of Common Stock Bid: 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr. High $ Low $ High $ Low $ We had approximately 150 record holders of our Common Stock at December 31, 2010.We believe that there are approximately 900 additional beneficial holders of our Common Stock, based on information obtained from our transfer agent and from broker-dealers that hold shares on behalf of their clients. The Company has not paid any cash dividends since its incorporation.The Company does not currently intend to pay any cash dividends. Item 6.Selected Financial Data Not applicable. 10 / 48 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements contained herein as Item 8. Overview: We are principally engaged in the manufacturing, marketing and distribution of a broad line of appearance and maintenance products for boats, recreational vehicles, automobiles and home care under the Starbrite® and other trademarks within the United States of America and Canada.In addition, we produce private label formulations of many of our products for various customers and provide custom blending and packaging services of these and other products.We sell our products through notional retailers and to notional and regional distributors who, in turn, sell our products to specialized retail outlets. Critical accounting estimates: The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and assumptions. We have identified the following as critical accounting estimates, which are defined as those that are reflective of significant judgments and uncertainties, are the most pervasive and important to the presentation of our financial condition and results of operations and could potentially result in materially different results under different assumptions and conditions. Revenue recognition and collectability of accounts receivable. Revenue from product sales is recognized when persuasive evidence of a contract exists, the sales price is fixed and determinable, the title of goods pass to the customer, and collectability of the related receivable is probable.For customers for whom the Company manages the inventory at the customer's location, revenue is recognized when the products are sold to a third party.In the ordinary course of business, we grant non-interest bearing trade credit to our customers on normal credit terms.In an effort to reduce our credit risk, we perform ongoing credit evaluations of our customers and adjust credit limits based upon payment history and customers’ creditworthiness, as determined by our review of their current credit information.We continuously monitor collections and payments from our customers and maintain a provision for estimated credit losses based upon our historical experience, specific customer collection issues that we have identified and reviews of agings of trade receivables based on contractual terms.We generally do not require collateral on trade accounts receivable.An allowance for doubtful accounts is maintained for accounts receivable based on our historical collection experience and expected collectability of the accounts receivable, considering the period an account is outstanding, the financial position of the customer and information provided by credit rating services.The adequacy of this allowance is reviewed each reporting period and adjusted as necessary.Our allowance for doubtful accounts was approximately $63,600 at December31, 2010 and approximately $61,700 at December 31, 2009, which was approximately 2.7% and 2.8%, respectively, of gross accounts receivable.If the financial condition of the Company's customers were to deteriorate, resulting in an impairment of their ability to make payments, or if unexpected events or significant future changes in trends were to occur, additional allowances may be required or bad debt expense may increase. 11 / 48 Table of Contents The downturn in economic conditions over the recent past has underscored the difficult of estimates with regard to the allowance for doubtful accounts.The bankruptcy of a major customer in 2009 caused us to incur a bad debt expense of $210,000, although we have recovered $140,000 and recorded a bad debt recovery in 2010. Inventories Inventories are primarily composed of raw materials and finished goods and are stated at the lower of cost or market, using the first-in, first-out method.Accordingly, we maintain a reserve for excess and obsolete inventory to reduce the carrying value of our inventories to reflect the diminution of value resulting from product obsolescence, damage or other issues affecting marketability by an amount equal to the difference between the cost of the inventory and its estimated market value. The adequacy of this reserve is reviewed each reporting period and adjusted as necessary.We regularly compare inventory quantities on hand against historical usage or forecasts related to specific items in order to evaluate obsolescence and excessive quantities.In assessing historical usage, we also qualitatively assess business trends to evaluate the reasonableness of using historical information as an estimate of future usage. Our excess and obsolete inventory reserve was $329,626 and $255,308 at December31, 2010 and December31, 2009 respectively, which was 4.0% and 3.7% of gross inventories at those respective dates. Income taxes Income taxes are accounted for under the asset and liability method.Under this method, deferred tax assets and liabilities are recognized to reflect the future tax consequences attributable to the differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which the differences are expected to be recovered or settled.For the Company, the differences are attributable to differing methods of reflecting depreciation and stock based compensation for financial statement and income tax purposes. The likelihood of a material change in the Company's expected realization of these assets is dependent on, among other factors, future taxable income and tax settlements.While management believes that its judgments and interpretations regarding income taxes are appropriate, significant differences in actual experience may require future adjustments to our tax assets and liabilities, which could be material. 12 / 48 Table of Contents We are also required to assess the realizability of our deferred tax assets.We evaluate positive and negative evidence and use judgments regarding past and future events, including operating results and available tax planning strategies that could be implemented to realize the deferred tax assets.Based on this assessment, we determine when it is more likely than not that all or some portion of our deferred tax assets may not be realized, in which case we would be required to apply a valuation allowance to offset our deferred tax assets in an amount equal to future tax benefits that may not be realized.We currently do not apply a valuation allowance to our deferred tax assets.However, if facts and circumstances change in the future, valuation allowances may be required. Significant judgment is required in determining income tax provisions and in evaluating tax positions.We establish additional provisions for income taxes when, despite the belief that tax positions are fully supportable, there remain certain positions that do not meet the minimum probability threshold, which is a tax position that is more likely than not to be sustained upon examination by the applicable taxing authority.In the normal course of business, the Company and its subsidiaries are examined by various federal and state tax authorities.We regularly assess the potential outcomes of these examinations and any future examinations for the current or prior years in determining the adequacy of our provision for income taxes.We adjust the income tax provision, the current tax liability and deferred taxes in any period in which facts that give rise to an adjustment become known.The ultimate outcomes of the examinations of our income tax returns could result in increases or decreases to our recorded tax liabilities, which could affect our financial results. Trademarks, trade names and patents - We acquired the rights to the Star brite® trademark and related products for the United States and Canada in conjunction with our original public offering during March 1981 for $880,000.The cost of these intangible assets was amortized on a straight-line basis over an estimated useful life of 40 years through December 31, 2001.Effective January 1, 2002 and pursuant to Statement of Financial Accounting Standards No. 142, "Goodwill and Other Intangible Assets" (now codified in Financial Accounting Standards Board Accounting Standards Codification Topic 350, "Intangibles - Goodwill and Other"), we determined that these intangible assets have indefinite lives and therefore, we no longer recognize amortization expense.In addition, our 50% owned joint venture, Odorstar Technology, LLC, owns patents we use in our business.The Company amortizes these patents over their remaining life of 12 years on a straight line basis.We review the carrying values of the trademarks and patents periodically for possible impairment.The Company's impairment review is based on a discounted cash flow approach that requires significant judgment with respect to unit volume, revenue and expense growth rates, and the selection of an appropriate discount rate.Management uses estimates based on expected trends in making these assumptions.All impairment charge would be recorded for the difference between the carrying value and the net present value of estimated future cash flows, which represents the estimated fair value of the asset.The Company uses its judgment in assessing whether assets may have become impaired between annual valuations.Indicators such as unexpected adverse economic factors, unanticipated technological change, distribution losses, or competitive activities and acts by governments and courts may indicate that an asset has become impaired. 13 / 48 Table of Contents Results of Operations: Net sales increased to approximately $27,404,000 in 2010 from $24,633,000 in 2009, an increase of $2,771,000 or 11.2%.The $2,771,000 increase is a result of increased sales to existing and new customers in both our core marine market as well as new markets.The Company increased its sales of StarTron® as well as other marine products. Cost of sales and gross margins – Gross profit in 2010 increased approximately $1,512,000 or 19.2%, to approximately $9,381,000 from approximately $7,869,000 in 2009.Gross margin percentages also increased by approximately 2%, from approximately 32% to 34%.The increases reflected improved plant utilization and improved sales mix of higher margin products. Operating expenses - For 2010, total operating expenses aggregated approximately $6,132,000, an increase of approximately $253,000 from 2009.As a percentage of net sales, operating expenses decreased from 23.9% to 22.4%.The improvement of operating expenses as a percentage of net sales reflects the allocation of fixed operating expenses over a greater volume of sales. Advertising & promotion decreased approximately $27,000 or 1.6%.The Company maintained its level of advertising and promotion in 2010. Selling, general & administrative expenses increased by about $280,000 or 6.6%.The increase is primarily related to expenses associated with the Company’s new joint venture, Odorstar Technology, LLC, half of which is attributable to noncontrolling interests, and the civil penalty payable to the EPA.See Item3 in this report for additional information. Interest expense decreased approximately $90,000 to $116,000 in 2010, compared to $206,000 in 2009.The decrease principally resulted from lower outstanding loan balances throughout the year partially offset by higher interest rates on the industrial revenue bond obligations. Operating profit - Operating profit increased to approximately $3,249,000 in 2010 from an operating profit of approximately $1,991,000 in 2009, an increase of $1,258,000 or 63.2%. Income taxes - The Company had a tax expense of approximately $1,247,000 in 2010 or 39.1% of pretax income, compared to $755,000 in 2009 or 41.8% of pretax income.For additional information see Note 7. Net income attributable to Ocean-Bio Chem, Inc. increased to approximately $2,018,000 in 2010, from approximately $1,053,000 in 2009, an increase of $965,000 or 91.6%. Liquidity and Capital Resources: Our cash balance was approximately $615,000 at December 31, 2010 compared to approximately $495,000 at December 31, 2009.At December 31, 2010 there were no short-term borrowings outstanding under the Company’s revolving line of credit compared to a balance of $250,000 at December 31, 2009. Cash provided by operating activities for the year ended December 31, 2010 was approximately $2,600,000 compared to about $2,804,000 for the year ended December 31, 2009.The decrease in cash provided from operations is due to a strategic increase in inventory to address rising petroleum prices and an anticipated increase in first half 2011 sales. 14 / 48 Table of Contents Cash used in investing activities for the year ended December 31, 2010 was approximately $907,000 compared to $394,000 in 2009.The increase cash used in investing for the year ended December 31, 2010 was attributable to the purchase of manufacturing equipment at our Kinpak facility, and contributions to the Company’s Odorstar Technology, LLC joint venture, together with related purchases of patents, trademarks and trade names. Cash used in financing activities for the year ended December 31, 2010 was approximately $1,573,000 compared to $2,445,000 for the year ended December 31, 2009.In 2009, we used $2,550,000 to reduce outstanding amounts under our revolving line of credit; in the year ended December31, 2010 only $250,000 was used for this purpose, compared to $2,550,000 in the year ended December 31, 2009.This $2,300,000 difference more than offset the $901,000 used to redeem warrants held by our Chief Executive Officer, as described in Note 8 to the consolidated financial statements included in this report. During the year ended December 31, 2010, the Company continued to focus on programs to effectively manage trade accounts receivable.Net trade accounts receivable aggregated approximately $2,267,000 at December 31, 2010 and $2,144,000 at December 31, 2009.While accounts receivable increased 5.7%, this increase was modest in light of the 11.2% increase in net sales.We believe that the comparatively lower increase in accounts receivable is a result of the Company’s credit policy and collection efforts designed to limit its financial exposure. Inventory was approximately $7,726,000 and $6,663,000, at December 31, 2010 and 2009, respectively, representing an increase of approximately $1,063,000 or 16% in 2010.The increase in inventory reflects management's determination to address rising petroleum prices and an anticipated increase in sales during the first half 2011. Accounts payable at December 31, 2010 decreased to approximately $1,418,000 from $1,741,000 in 2009, a decrease of $323,000.The decrease reflects increased cash flow provided by operations, excluding accounts payable and other accrued liabilities. The Company has a $6million asset based line of credit with Regions Bank that matures on June 30, 2011.Interest on the line of credit is based on the 30 day LIBOR rate plus 250 basis points (approximately 2.51% at December 31, 2010) payable monthly, and is collateralized by the Company’s inventory, trade receivables, and intangible assets.We are required to maintain a minimum working capital of $1.5 million and meet certain other financial covenants during the term of the agreement.At December 31, 2010 and 2009, the Company was in compliance with these financial covenants.At December 31, 2010, we had no outstanding obligations under the line of credit compared to $250,000 at December 31, 2009.The borrowing base under the line of credit is limited to 80% of accounts receivable and 50% of inventory as defined in the line of credit agreement.At December 31, 2010 $5,300,000 was available under the line of credit. In 1997, we obtained financing in connection with the purchase and expansion of our Alabama facility, through Industrial Development Bonds (IDBs) issued through the City of Montgomery, Alabama.The proceeds were utilized for both the repayment of certain advances used to purchase the Alabama facility and to expand the facility to accommodate our future needs.In July 2002, we completed a second IDB financing, aggregating $3.5 million, through the City of Montgomery, Alabama.The transaction funded an approximately 70,000 square foot addition to the manufacturing facility as well as machinery and equipment purchases for the facility. 15 / 48 Table of Contents In order to market the IDBs at favorable rates, we obtained, from Regions Bank, anirrevocable letter of credit for the 1997 issue and a irrevocable letter of credit for the 2002 issue.Under the terms of the letters of credit, Regions Bank is obligated to pay the bondholders if there is a default by the Company.The letters of credit are renewable annually.Under the letters of credit, we are required to maintain a stipulated level of working capital, a designated maximum debt to tangible net worth ratio, and a required debt service coverage ratio.At December31, 2010, we were in compliance with these requirements.The letters of credit are secured by a first priority mortgage on the underlying Alabama facility and equipment. In the first quarter of 2009, both IDB’s were tendered as a result of the volatility and uncertainties in the financial markets.At December 31, 2009, the bonds had not been remarketed.However, on March 3, 2010, the Company received notification from its bond remarketing agent that IDBs having an approximate aggregate balance of $3,250,000 were sold to various bondholders.As a result of the remarketing, the interest rate was approximately 2 percent per annum, subject to weekly adjustment, based on prevailing trends in the tax exempt interest market.On December31, 2010, the interest rate on the IDBs was 4% and the aggregate outstanding principal balance was $2,905,000.On March 1, 2011 the Company paid in full the Series 1997 IDBs. Principal and interest on the Series 2002 IDBs are payable quarterly.The Series 2002 IDBs mature in July 2017. We make sales in the Canadian market and are subject to currency fluctuations relating to the Canadian dollar.We do not engage in currency hedging and address currency risk as a pricing issue.In the year ended December 31, 2010 the Company recorded approximately $5,000 in foreign currency translation adjustments (increasing shareholders equity by $5,000) as a result of the strengthening of the Canadian dollar in relationship to the US dollar. During the past few years, we have introduced various new products to our customers.At times, new product introductions have required us to increase our overall inventory and have resulted in lower inventory turnover rates.The effects of reduced inventory turnover have not been material to our overall operations.We believe that all required capital to maintain such increases can continue to be provided by operations and current financing arrangements. Many of the raw materials that we use in the manufacturing process are petroleum chemical based and commodity chemicals that are subject to fluctuating prices.The nature of our business does not enable us to pass through the price increases to our national retailers and distributors, as promptly as we experience increases in raw material costs. At December 31, 2010 and through the date of this report, we did not and do not have any material commitments for capital expenditures, nor do we have any other present commitment that is likely to result in our liquidity increasing or decreasing in any material way. We believe that funds provided through operations and our existing sources of financing will be sufficient to satisfy our cash requirements over at least the next twelve months. 16 / 48 Table of Contents Contractual obligations: The following table reflects our contractual obligations for the years ended December 31, Total 2012-2015 Thereafter Long-term debt obligations $ Capital leases - Operating leses Total $ Item 7A.Quantitative and Qualitative Disclosure about Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data The audited financial statements of the Company required pursuant to this Item 8 are included in a separate section commencing on page F-1 and are incorporated herein by reference. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable. Item 9A.Controls and Procedures: Evaluation of Disclosure Controls and Procedures.The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the "Exchange Act") at the end of the period covered by this report. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures as of the end of the period covered by this report are effective to provide reasonable assurance that the information required to be disclosed by the Company in reports filed under the Exchange Act are (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and (ii) accumulated and communicated to the Company’s management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding the disclosure. Change in Internal Controls over Financial Reporting.No change in internal control over financial reporting (as defined in rule 13a-15(f) under the Exchange Act) occurred during the Company’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 17 / 48 Table of Contents Management’s Annual Report on Internal Control over Financial Reporting. Management of Ocean Bio-Chem, Inc. is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures thatpertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; andprovide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management evaluated the Company’s internal control over financial reporting as of December31, 2010. In making this assessment, management used the framework established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). As a result of this assessment and based on the criteria in the COSO framework, management has concluded that, as of December31, 2010, the Company’s internal control over financial reporting was effective. Item 9B.Other Information Not applicable. PART III Item 10.Executive Officers and Directors of the Registrant Information required by this item is incorporated by reference to the Company's definitive proxy statement, which will be filed with the Commission no later than 120 days after the close of the fiscal year covered by this report. Item 11.Executive Compensation Information required by this item is incorporated by reference to the Company's definitive proxy statement, which will be filed with the Commission no later than 120 days after the close of the fiscal year covered by this report. 18 / 48 Table of Contents Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Information required by this item is incorporated by reference to the Company's definitive proxy statement, which will be filed with the Commission no later than 120 days after the close of the fiscal year covered by this report. Item 13.Certain Relationships and Related Transactions Information required by this item is incorporated by reference to the Company's definitive proxy statement, which will be filed with the Commission no later than 120 days after the close of the fiscal year covered by this report. Item 14.Principal Accounting Fees and Services Information required by this item is incorporated by reference to the Company's definitive proxy statement, which will be filed with the Commission no later than 120 days after the close of the fiscal year covered by this report. PART IV Item 15.Exhibits, Financial Statements, Schedules and Reports Filed on Form 8K (a) Financial Statements – See the Index to Consolidated Financial Statements on page F-1. (b) Exhibits: Exhibit No. Articles of Incorporation * Bylaws * Form of Certificate for Series 1997 Bonds - Incorporated by reference to Exhibit 4.1 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Form of Certificate for Series 2002 Bond - Incorporated by reference to Exhibit 4.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Trust Indenture dated as of December 1, 1996 between the IDB Board and Regions Bank, as Trustee and Registrar relating to the $4,000,onds - Incorporated by reference to Exhibit 4.3 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. 19 / 48 Table of Contents Exhibit No. Supplement to Trust Indenture for 1997 Bonds dated March 1, 1997 - Incorporated by reference to Exhibit 4.4 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Trust Indenture dated as of July 1, 2002 between the IDB Board and Regions Bank, as Trustee and Registrar relating to the $3,500,000 Taxable IDB Bonds Series 2002 - Incorporated by reference to Exhibit 4.5 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Restated Lease Agreement dated as of December 1, 1996 between The Industrial Development Board of the City of Montgomery (“IDB Board”) and Kinpak, Inc. - Incorporated by reference to Exhibit 10.1 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. First Supplemental Lease dated as of March 1, 1997 between the IDB Board and Kinpak, Inc. - Incorporated by reference to Exhibit 10.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Second Supplemental Lease dated as of July 1, 2002 between the IDB Board and Kinpak, Inc. - Incorporated by reference to Exhibit 10.3 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Credit Agreement dated as of July 1, 2002 by and among the Company, Star-Brite Distributing, Inc., Star Brite-Automotive, Inc., Star-Brite Distributing (Canada), Inc., Kinpak Inc. and Regions Bank - Incorporated by reference to Exhibit 10.4 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Amendment to Credit Agreement dated June 1, 2004 by and among the Company, Star-Brite Distributing, Inc., Star-Brite Automotive, Inc., Star Brite Distributing (Canada), Inc., Kinpak, Inc. and Regions Bank - Incorporated by reference to Exhibit 10.5 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Mortgage, Assignment of Leases and Security Agreement dated as of July 1, 2002 between Kinpak, Inc. and Regions Bank. - Incorporated by reference to Exhibit 10.6 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Security Agreement dated as of July 1, 2002 between Kinpak, Inc. and Regions Bank - Incorporated by reference to Exhibit 10.7 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Irrevocable Letter of Credit dated July 22, 2002 issued by Regions Bank to secure the Series 1997 Bonds - Incorporated by reference to Exhibit 10.8 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Irrevocable Letter of Credit dated July 22, 2002 issued by Regions Bank to secure the Series 2002 Bonds - Incorporated by reference to Exhibit 10.9 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Extension to Credit Agreement dated May 31, 2003 by and among the Company, Star-Brite Distributing, Inc., Star-Brite Automotive, Inc., Star Brite Distributing (Canada), Inc., Kinpak, Inc. and Regions Bank - Incorporated by reference to Exhibit 10.10 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Ocean Bio-Chem, Inc. 1992 Incentive Stock Option Plan (incorporated by reference to Form S-8 filed with the United States Securities and Exchange Commission on June 24, 1994). - Incorporated by reference to Exhibit 4(c) to the Company’s registration statement of Form S-8 filed with the SEC on July 1, 1994. Ocean Bio-Chem, Inc. 1994 Non-Qualified Stock Option Plan - Incorporated by reference to Exhibit 4(d) to the Company’s registration statement of Form S-8 filed with the SEC on July 1, 1994. 20 / 48 Table of Contents Exhibit No. Ocean Bio-Chem, Inc. 2002 Incentive Stock Option Plan - Incorporated by reference to Appendix A to the Company’s Proxy Statement for its 2003 Annual Meeting of Shareholders filed on April 28, 2003. Ocean Bio-Chem, Inc. 2007 Incentive Stock Option Plan Incorporated by reference to Appendix A to the Company’s Proxy Statement for its 2007 Annual Meeting of Shareholders filed on May 23, 2007. Lease dated May 1, 1998 between Star Brite Distributing, Inc. and PEJE, Inc - Incorporated by reference to Exhibit 10.14 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2004. Renewal of Lease dated May 1, 1998 between Star Brite Distributing, Inc. and PEJE, Inc. - Incorporated by reference to Exhibit 10.24 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. OdorStar Technology, LLC joint venture agreement dated May 4, 2010. * Letters of credit for Industrial Development Bonds dated May 24, 2010. * Revolving line of credit agreement dated June 1, 2010. * Code of Ethics - Incorporated by reference to Exhibit B to the Company’s Proxy Statement for its 2004 Annual Meeting of Shareholders filed on April 13, 2004. List of Subsidiaries * Certification of Chief Executive Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act. * Certification of Chief Financial Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act. * Certification of Chief Executive Officer pursuant to Rule 13a-14(b) under the Exchange Act and 18 U.S.C. Section 1350. * Certification of Chief Financial Officer pursuant to Rule 13a-14(b) under the Exchange Act and 18 U.S.C. Section 1350. * * Filed herewith. 21 / 48 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCEAN BIO-CHEM, INC. Registrant Date: March 31, 2011 By: /s/ Peter G. Dornau PETER G. DORNAU Chief Executive Officer President Chairman of the Board of Directors Date: March 31, 2011 By: /s/ Jeffrey S. Barocas JEFFREY S. BAROCAS Chief Financial Officer Vice President Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Capacity Date /s/ Peter G. Dornau President, Chief Executive March 31, 2011 Peter G. Dornau Officer and Chairman of the Board (Principal Executive Officer) /s/Jeffrey S. Barocas Chief Financial Officer Vice President March 31, 2011 Jeffrey S. Barocas (Principal Financial Officer) /s/Greg M. Dornau Vice President Sales & Marketing March 31, 2011 Greg Dornau /s/William W. Dudman Vice President Operations March 31, 2011 William Dudman /s/ Edward Anchel Director March 31, 2011 Edward Anchel [Signatures continued on next page] 22 / 48 Table of Contents /s/ James M. Kolisch Director March 31, 2011 James M. Kolisch /s/ Laz L. Schneider Director March 31, 2011 Laz L. Schneider /s/ John B. Turner Director March 31, 2011 John B. Turner /s/ Sonia B. Beard Director March 31, 2011 Sonia B. Beard 23 / 48 Table of Contents OCEAN BIO-CHEM, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of independent registered public accounting firm F-2 Consolidated balance sheets F-3 Consolidated statements of operations F-4 Consolidated statements of comprehensive income F-5 Consolidated statements of changes in shareholders’ equity F-6 Consolidated statements of cash flows F-7 Notes to consolidated financial statements F-8 - F-26 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Ocean Bio-Chem, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Ocean Bio-Chem, Inc. and Subsidiaries as of December 31, 2010 and 2009 and the related consolidated statements of operations, comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2010. Ocean Bio-Chem, Inc.'s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Ocean Bio-Chem, Inc. and Subsidiaries as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ Goldstein Schechter Koch P.A. Certified Public Accountants Hollywood, Florida March 30, 2011 F - 2 Table of Contents OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash $ $ Trade accounts receivable net of allowance for doubtful accounts of approximately $63,600 and $61,700 at December 31, 2010 and 2009, respectively Inventories, net Prepaid expenses and other current assets Deferred tax asset Total Current Assets Property, plant and equipment, net Other Assets: Trademarks, trade names and patents, net Due from affiliated companies, net Other assets Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable – trade $ $ Revolving line of credit - Notes payable related party - Current portion of long term debt Income taxes payable Accrued expenses payable Total Current Liabilities Deferred tax liability Long term debt, less current portion Total Liabilities Commitments and contingencies - - Shareholders' Equity: Common stock - $.01 par value, 10,000,000 shares authorized; 8,205,116 and 8,053,816 shares issued at December 31, 2010 and 2009, respectively Additional paid in capital Less cost of common stock in treasury, 351,503 shares at December 31, 2010 and 2009, respectively ) ) Foreign currency translation adjustment ) ) Retained earnings Total Shareholders' Equity of Ocean Bio-Chem, Inc. Noncontrolling interest - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 3 Table of Contents OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2 Gross sales $ $ Less: discounts, returns, and allowances Net sales Cost of goods sold Gross profit Operating Expenses: Advertising and promotion Selling and administrative Total operating expenses Operating income Other income (expense) Interest (expense) ) ) Other income Income before income taxes Provision for income taxes Net income Loss attributable to noncontrolling interests - Net income attributable to Ocean-Bio Chem, Inc. $ $ Income per common share - basic $ $ Income per common share - diluted $ $ Weighted average shares - basic Weighted average shares - diluted The accompanying notes are an integral part of these consolidated financial statements. F - 4 Table of Contents OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 Net Income $ $ Foreign currency translation adjustment Comprehensive income Comprehensive loss attributable to noncontrolling interests - Comprehensive income attributable to Ocean-Bio Chem, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 5 OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFCHANGES IN SHAREHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2 Foreign Common Additional currency Retained Treasury Non Total Stock PaidIn adjustment/ Earnings Stock Controlling Shares Amount Capital (deficit) Interest January 1, $ $ $ ) $ $ ) $
